 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   DUSTIN ROBERT GRAN,                                 Case No. 1:18-cv-01745-DAD-SAB-HC
10                  Petitioner,                          ORDER REGARDING APPOINTMENT OF
                                                         COUNSEL AND REFERRING MATTER TO
11           v.                                          FEDERAL PUBLIC DEFENDER’S OFFICE
12   PEOPLE OF THE STATE OF                              ORDER DIRECTING CLERK OF COURT
     CALIFORNIA,                                         TO SERVE DOCUMENTS
13
                    Respondent.
14

15          Petitioner Dustin Robert Gran is a state prisoner proceeding with a petition for writ of

16 habeas corpus pursuant to 28 U.S.C. § 2254.

17          On December 21, 2018, a federal habeas petition was filed that challenged the Stanislaus

18 County Superior Court conviction of Petitioner Dustin Robert Gran. (ECF No. 1). The petition

19 submitted to the Court was completed and signed by Petitioner’s father, Robert U. Gran, Jr. As
20 there was no detailed explanation regarding why Petitioner’s father completed and signed the

21 petition, the Court ordered that either: (1) Petitioner declare under penalty of perjury that the

22 contents of the petition are true and correct and that going forward Petitioner will appear on his

23 own behalf to prosecute this habeas action; or (2) Petitioner’s father file a request with a detailed

24 explanation as to why the Court should allow Petitioner’s father to proceed in this habeas action

25 as next friend of Petitioner. (ECF No. 6).

26          On January 16, 2019, the Court received a response from Petitioner, which stated that

27 Petitioner’s father was granted permission to file legal documents related to the instant federal

28 habeas proceeding, that the filed petition contained Petitioner’s views, and that Petitioner


                                                     1
 1 currently cannot represent himself due to mental incompetence. (ECF No. 7). As it was not clear

 2 from the submissions whether next friend standing should be granted to Petitioner’s father, the

 3 Court ordered further briefing on the issue. (ECF No. 8).

 4           On March 22, 2019, Respondent filed a brief, arguing that the record does not support a

 5 finding that Petitioner’s father has next friend standing in this case. (ECF No. 13). The Court

 6 granted Petitioner a sixty-day extension to file a response to Respondent’s brief. (ECF No. 22).

 7 On April 26, 2019, Petitioner’s father submitted an AO 89B form entitled “Subpoena to Produce

 8 Documents, Information, or Objects in a Criminal Case.” (ECF No. 23). It appears that

 9 Petitioner’s father is attempting to obtain records to demonstrate that Petitioner cannot litigate

10 the habeas petition on his own.

11           The Court now reviews whether to appoint counsel to Petitioner. There currently exists

12 no absolute right to appointment of counsel in habeas proceedings. See, e.g., Chaney v. Lewis,

13 801 F.2d 1191, 1196 (9th Cir. 1986); Anderson v. Heinze, 258 F.2d 479, 481 (9th Cir. 1958).

14 However, the Criminal Justice Act authorizes the appointment of counsel at any stage of the

15 proceeding for financially eligible persons1 if “the interests of justice so require.” 18 U.S.C.

16 § 3006A(a)(2)(B). To determine whether to appoint counsel, the “court must evaluate the

17 likelihood of success on the merits as well as the ability of the petitioner to articulate his claims

18 pro se in light of the complexity of the legal issues involved.” Weygandt v. Look, 718 F.2d 952,

19 954 (9th Cir. 1983).
20           In the present case, the Court has reviewed the record and finds that the interests of

21 justice would be served by the appointment of counsel if Petitioner is financially eligible given

22 the complexity of the issues involved with respect to Petitioner’s competency and next friend

23 standing jurisdiction.

24           Accordingly, IT IS HEREBY ORDERED that:

25           1. The matter is hereby referred to the Federal Public Defender’s Office to find counsel

26                for Petitioner if Petitioner is financially eligible for appointment of counsel pursuant

27                to 18 U.S.C. § 3006A(a)(2)(B);

28   1
       On January 3, 2019, an order authorizing in forma pauperis status was issued. (ECF No. 5). However, Petitioner
     has not submitted an application to proceed in forma pauperis, and the Court is not in possession of any information
     regarding Petitioner’s finances.
                                                              2
 1          2. Within thirty (30) days of the date of service of this order,

 2                 a. a notice of appearance shall be filed with the Court by the attorney

 3                     representing Petitioner; or

 4                 b. a notice shall be filed with the Court by the Federal Public Defender’s Office

 5                     that Petitioner is not financially eligible for appointment of counsel;

 6          3. The Clerk of the Court is directed to send a copy of this order to Petitioner,

 7             Petitioner’s father, the Federal Public Defender’s Office, and Respondent;

 8          4. The Clerk of the Court is directed to send a copy of Petitioner’s habeas corpus

 9             petition (ECF No. 1) and Respondent’s brief (ECF No. 13) to the Federal Public

10             Defender’s Office; and

11          5. Petitioner’s counsel shall contact the Clerk’s Office to make arrangements for copies

12             of other documents in the file.

13
     IT IS SO ORDERED.
14

15 Dated:     April 29, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     3
